Citation Nr: 0701419	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-09 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than October 5, 
2001, for the award of a 10 percent rating for the residuals 
of a fracture of the coccyx.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1954 to May 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran's claim for entitlement to service connection 
was received by VA on October 5, 2001.

3.  VA rating action in January 2004 assigned a 10 percent 
rating for the residuals of a fracture of the coccyx 
effective from October 5, 2001; there is no evidence of any 
earlier unadjudicated formal or informal claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 5, 
2001, for the residuals of a fracture of the coccyx have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
underlying claim by correspondence dated in November 2001.  
Adequate opportunities to submit evidence and request 
assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, all identified and authorized records relevant to the 
claim have been requested or obtained.  Because of the 
decision in this case, any deficiency in the initial notice 
to the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  Further 
attempts to obtain additional evidence would be futile.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with these claims 
would not cause any prejudice to the appellant.

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400 (2006).  

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.151(a) (2006).  VA regulations also provide 
that the terms "claim" and "application" mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2006).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

In this case, the veteran submitted correspondence on October 
5, 2001, that was construed as a claim for service connection 
for the residuals of a fracture of the coccyx.  In a previous 
August 2001 statement to his senator he noted he had fallen 
and broken his tail bone in 1955, but did not indicate he was 
seeking service connection for the residuals of that injury. 
The RO established service connection in a June 2002 rating 
decision and assigned a 0 percent rating effective from 
October 5, 2001.  In a September 2003 decision the Board 
found a 10 percent rating was warranted and the RO assigned a 
10 percent evaluation effective from October 5, 2001, in a 
January 2004 rating decision.  The veteran contends he 
submitted an earlier claim for this disorder in 1999.  The 
claims folder has no correspondence dated in 1999 from the 
veteran.

Based upon the evidence of record, the Board finds that an 
effective date earlier than October 5, 2001, for the award of 
a 10 percent rating for the residuals of a fracture of the 
coccyx is not warranted.  There is no evidence of any earlier 
unadjudicated formal or informal claim.  Although the veteran 
had submitted an application for VA benefits in July 2000, 
the only identified disability at that time was malaria.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to an effective date earlier than October 5, 
2001, for the award of a 10 percent rating for the residuals 
of a fracture of the coccyx is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


